DETAILED ACTION
This action is written in response to the application filed 11/9/17. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowable over the prior art, but are rejected for double patenting. Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Itti (“Bayesian surprise attracts human attention”, cited by Applicant on IDS dated 11/9/17) discloses, inter alia, techniques for analyzing human behavior including “Bayesian surprise” analysis.
Prime (“Explicit Bayesian reasoning with frequencies, probabilities, and surprisals”, cited by Applicant on IDS dated 11/9/17) discloses, inter alia, techniques for analyzing human behavior in terms of Bayesian predictions, uncertainty, prior probabilities, and surprisals.
Teng et al. (“Recipe recommendation using ingredient networks”, cited by Applicant on IDS dated 11/9/17) discloses, inter alia, techniques for recipe recommendation using ingredient networks.
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
building, utilizing the first dataset, an ontology of artifacts known to the first user, where the ontology includes a domain of food and a plurality of artifacts that include food recipes, and where the artifacts have corresponding characteristics that include food ingredients;
utilizing the ontology closeness, the social proximity measure, and the temporal proximity measure to create a weighted frequency for the given artifact, the weighted frequency corresponding to the prior probability distribution; [and]
calculating a probabilistic familiarity value for the first artifact with respect to the first user by adding the first artifact to the set of artifacts and calculating the first artifact's prior probability distribution using the probabilistic familiarity algorithm.
Independent claims 7 and 13 are allowable for the same reasons as claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,852,380 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons illustrated in the table below.
This application – 15/807621
Issued patent US 9,852,380 B2
1. A computer-implemented method comprising:
1. A computer-implemented method comprising:
receiving the identity of a first user;
receiving a first dataset pertaining to a first user;
receiving a first dataset pertaining to the first user;
building, utilizing the first dataset, an ontology of artifacts known to the first user, where the ontology includes a domain of food and a plurality of artifacts that include food recipes, and where the artifacts have corresponding characteristics that include food ingredients;
building, utilizing the first dataset, an ontology of artifacts known to the first user, where the ontology includes a domain of food and a plurality of artifacts that include food recipes, the artifacts having corresponding characteristics that include food ingredients, and where at least one characteristic is shared between two or more artifacts;
receiving the identity of a first artifact, wherein the first artifact is not included in the ontology;
applying a probabilistic familiarity algorithm to the ontology with respect to the first artifact to yield a probabilistic familiarity value for the first artifact with respect to the first user; and


the first dataset is received over a computer network;
the first dataset includes at least one piece of personalized information for the first user; and
applying the probabilistic familiarity algorithm to the ontology with respect to the first artifact to yield a probabilistic familiarity value for the first artifact with respect to the first user includes:
calculating a prior probability distribution for each artifact of the ontology using a probabilistic familiarity algorithm, wherein calculating the prior probability distribution for a given artifact using the probabilistic familiarity algorithm includes:
calculating a prior probability distribution for each artifact of the ontology using the probabilistic familiarity algorithm, wherein calculating the prior probability distribution for a given artifact using the probabilistic familiarity algorithm includes:
determining an ontology closeness representing an amount of closeness between the given artifact and a set of artifacts that are determined to be similar to the given artifact based on the respective characteristics of the artifacts, 
determining an ontology closeness representing an amount of closeness between the given artifact and a set of artifacts that are determined to be similar to the given artifact based on the artifacts' respective characteristics,
determining a social proximity measure representing an amount of closeness between the first user and a set of persons within a social network of the first user, 
determining a social proximity measure representing an amount of closeness between the first user and a set of persons within a social network of the first user,
determining a temporal proximity measure representing an amount of closeness between a time the given artifact was observed by the first user and a set of time points prior to the time the given artifact was observed by the first user, and
determining a temporal proximity measure representing an amount of closeness between a time the given artifact was observed by the first user and a set of time points prior to the time the given artifact was observed by the first user, and
utilizing the ontology closeness, the social proximity measure, and the temporal proximity measure to create a weighted frequency for the given artifact, the weighted frequency corresponding to the prior probability distribution;
utilizing the ontology closeness, the social proximity measure, and the temporal proximity measure to create a weighted frequency for the given artifact, the weighted frequency corresponding to the prior probability distribution; and
receiving the identity of a first artifact, wherein the first artifact is not included in the ontology; and
[earlier in claim 1] receiving the identity of a first artifact, wherein the first artifact is not included in the ontology;
calculating a probabilistic familiarity value for the first artifact with respect to the first user by adding the first artifact to the set of artifacts and calculating the first artifact's prior probability distribution using the probabilistic familiarity algorithm.
calculating a probabilistic familiarity value for the first artifact by adding the first artifact to the set of artifacts and calculating the first artifact's prior probability distribution using the probabilistic familiarity algorithm.
As illustrated above, every limitation of claim 1 of this application has a substantially identical or broader corresponding limitation in claim 1 of the ‘380 patent. Thus, claim 1 of ‘380 anticipates claim 1 of this application, and the latter is therefore an obvious variation of the former.
This analysis applies equally to independent claims 7 and 13, which recite a computer program product and computer system, respectively. Claims 7 and 13 of ‘380 likewise recite a computer program product and a computer system.

The dependent claims of this application are addressed below.
This application – 15/807621
Issued patent US 9,852,380 B2
2. The method of claim 1, further comprising:
determining if the probabilistic familiarity value is below a first probabilistic familiarity threshold, wherein if the probabilistic familiarity value is below the first probabilistic familiarity threshold, the first artifact is added to a set of artifact(s) that are not familiar to the first user.
2. The method of claim 1, further comprising:
determining if the probabilistic familiarity value is below a first probabilistic familiarity threshold,wherein if the probabilistic familiarity value is below the first probabilistic familiarity threshold, the first artifact is added to a set of artifact(s) that are not familiar to the first user.
3. The method of claim 1, wherein:the probabilistic familiarity algorithm is a Bayesian surprise-based algorithm.
4. The method of claim 1, wherein:the probabilistic familiarity algorithm is a Bayesian surprise-based algorithm.
4. The method of claim 1, wherein:the first dataset includes at least one piece of personalized information for the first user; andthe at least one piece of personalized information is selected from the group consisting of:activity by the user on a social networking service (SNS);activity viewable by the user on a SNS;online purchase history of the user;online browser history of the user;website content created by the user; andcontent created by a third party but attributing portions to the user.
3. The method of claim 1, wherein:[from claim 1: the first dataset includes at least one piece of personalized information for the first user; and]the personalized information includes:activity by the user on a social networking service (SNS);activity viewable by the user on a SNS;online purchase history of the user;online browser history of the user;website content created by the user; andcontent created by a third party but attributing portions to the user.
5. The method of claim 1, wherein:the first dataset includes at least one piece of personalized information for a first social networking connection of the first user, where the first user is connected to the first social networking connection on a first social networking service.
5. The method of claim 1, wherein:the first dataset further includes at least one piece of personalized information for a first social networking connection of the first user, where the user is connected to the first social networking connection on a first social networking service.
6. The method of claim 5, wherein:the first dataset further includes at least one piece of personalized information for a second social networking connection, where the second social networking connection is connected to the first social networking connection on the first social networking service.
6. The method of claim 5, wherein:the first dataset further includes at least one piece of personalized information for a second social networking connection, where the second social networking connection is connected to the first social networking connection on the first social networking service.
As illustrated in the table above, every limitation of each of dependent claims 2-6 has a substantially identical corresponding limitation in a claim of ‘380. Thus, the claims of ‘380 anticipate the claims of this application.
This analysis applies equally to claims 8-12 and 14-18, which are substantially identical to claims 2-6 respectively.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Vincent Gonzales/Primary Examiner, Art Unit 2124